DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	 The Applicant's amendments filed on December 13, 2021, were received. Claims 1, 13, 14, 16, 18, 20, 22 and 26 have been amended. Claims 17, 19, 21 and 23-25 have been cancelled. None of the Claims have been withdrawn from consideration or added as new. Therefore, Claims 1-16, 18, 20, 22 and 26 are pending in this office action. 

3. 	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on November 5, 2021.

Examiner’s Note
4.	Upon updating the search, Examiner has found that Shimizu et al. (US 2013/0095356 A1) is considered relevant to the instant invention and is the closest prior art. 

Information Disclosure Statement
5.	Information disclosure statement (IDS), submitted December 13, 2021, has been received and considered by the examiner. 

Claim Rejections - 35 USC § 112
6.	The rejection of Claims 14, 16, 18, 20 and 22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, has been overcome based on the amendments to the Claims.

Claim Rejections - 35 USC § 102
7.	The rejection of Claims 1-16, 18, 20, 22 and 26 under 35 U.S.C. 102(a)(1) as being anticipated by Capati et al. (US 2019/0077276 A1), has been overcome based on the amendments to the Claims and the arguments presented on pages 8-11 of the Remarks dated December 13, 2021. 

Reasons for Allowance
8.	Claims 1-16, 18, 20, 22 and 26 are allowed.
9.	The following is an examiner’s statement of reasons for allowance: the closest prior art, Shimizu et al. (US 2013/0095356 A1), teach a battery comprising a pressure relief mechanism provided on a wall of the battery, a heat conducting apparatus containing a cooling medium, a surface of the heat conducting apparatus being attached to a wall of the battery, and wherein the battery pressure relief mechanism is configured to release the internal pressure when the internal pressure reaches a threshold so that the surface of the heat conducting apparatus is damaged.
	With regard to independent Claim 1, the closest prior art do not teach, fairly suggest or render obvious a thermal runaway detection method in which the method comprises acquiring at least one parameter of a cooling medium discharged from the heat conducting 
With regard to independent Claims 13 and 26, the closest prior art do not teach, fairly suggest or render obvious a battery management system comprising a memory and a processor, the memory is configured to store an instruction, and the processor is configured to read the instruction and perform, based on the instruction, the following method: acquire at least one parameter of a cooling medium discharged from the heat conducting apparatus when the heat conducting apparatus is damaged, the battery comprising a heat conducting apparatus, and the cooling medium being contained in the heat conducting apparatus; and determine, when the at least one parameter satisfies a preset condition, that thermal runaway occurs in the battery.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIE O APICELLA whose telephone number is (571)272-8614. The examiner can normally be reached Monday thru Friday; 8:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARIE O'NEILL APICELLA/Primary Examiner, Art Unit 1725